Case 1:19-cv-00874-RBJ-MEH Document 89 Filed 11/26/19 USDC Colorado Page 1 of 23




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

   Civil Action No.: 19-cv-00874-RBJ-MEH

   WARNER RECORDS INC., et al.,

                  Plaintiffs,

   v.

   CHARTER COMMUNICATIONS, INC.,

               Defendant.
   ______________________________________________________________________________

    PLAINTIFFS’ RESPONSE TO DEFENDANT CHARTER COMMUNICATION INC.’S
        OBJECTIONS TO MAGISTRATE JUDGE HEGARTY’S OCTOBER 29, 2019
                                DISCOVERY ORDER
   ______________________________________________________________________________

   I.     INTRODUCTION

          Plaintiffs filed this case against Defendant Charter Communications, Inc. (“Charter”) to

   seek redress for Charter’s involvement in the widespread infringement of Plaintiffs’ copyrighted

   works occurring on Charter’s internet services. It is thus Charter’s actions (or more accurately,

   its complete inaction in the face of known infringement) that is at the heart of this lawsuit; yet, in

   its over 90 discovery requests, Charter seeks wide-ranging discovery into literally every element

   of Plaintiffs’ business and demands highly sensitive information involving internet service

   providers (“ISPs”) other than itself. In his October 29, 2019 Discovery Order, Magistrate Judge

   Hegarty correctly curbed this inappropriate and intrusive fishing expedition, rejecting Charter’s

   attempt to compel Plaintiffs to produce documents that are both irrelevant to the claims and

   potential defenses at issue in this case, and extraordinarily burdensome to produce. Charter’s

   Objections to that sound discovery ruling should be overruled on all counts.
Case 1:19-cv-00874-RBJ-MEH Document 89 Filed 11/26/19 USDC Colorado Page 2 of 23




          First, Charter requests that this Court reverse Magistrate Judge Hegarty’s decision to

   deny Charter’s demands for highly detailed track-by-track and medium-by-medium profit,

   expense, and revenue data for all of the works in suit—much of which Plaintiffs do not maintain

   in the ordinary course of business—along with all documents related to the valuation of these

   works. Though Magistrate Judge Hegarty ordered the production of a set of track-by-track

   revenue data that has already been produced in similar litigation against another ISP, Cox

   Communications, Inc. (“Cox”), he recognized that the burden of collecting and processing

   massive amounts of additional financial data, which encompass virtually every element of

   Plaintiffs’ businesses, far outweighed any potential benefit. Indeed, the financial information

   Charter seeks in order to purportedly calculate Plaintiffs’ “actual damages” is largely irrelevant

   here, since Plaintiffs have elected to pursue statutory damages. And even if Plaintiffs’ actual

   damages were relevant to statutory damages, the information Charter seeks would still not yield

   any meaningful evidence concerning those actual damages.

          Second, Charter asks this Court to reverse Magistrate Judge Hegarty’s ruling that

   Plaintiffs need not produce a massive body of documents relating to the Copyright Alert System

   (“CAS”), a private agreement among a number of copyright holders and certain ISPs—notably,

   not including Charter. Whatever agreements Plaintiffs entered into with other parties to attempt

   to protect Plaintiffs’ intellectual property, which Charter did not enter into itself, have no bearing

   on Charter’s failure to uphold its own legal obligations, as Magistrate Judge Hegarty correctly

   concluded. Moreover, the documents sought by Charter are largely subject to CAS’s

   complicated confidentiality provisions, disclosure of which would require the agreement of

   numerous other CAS signatories, including Charter’s competitors. Thus, in addition to being



                                                  —2—
Case 1:19-cv-00874-RBJ-MEH Document 89 Filed 11/26/19 USDC Colorado Page 3 of 23




   irrelevant, production of these documents would also be incredibly burdensome, and therefore

   disproportionate to the needs of this case given their irrelevance to any issues in dispute.

   II.    FACTUAL BACKGROUND

          Charter served its First Sets of Interrogatories and Requests for Production on June 25,

   2019. See Declaration of Neema T. Sahni (“Sahni Decl.”), Exs. A & B. Plaintiffs timely served

   objections and responses to those discovery requests on July 25, 2019, in which they agreed to

   produce, among other things, documents sufficient to demonstrate Plaintiffs’ total annualized

   U.S. revenues, expenses, and profits for the years 2010 through 2016. Id., Exs. C & D.

          After exchanging correspondence regarding purported deficiencies in Plaintiffs’

   responses, the parties met and conferred in person on September 19, 2019. Sahni Decl. ¶¶ 6–7.

   At the meet and confer, Plaintiffs reiterated their agreement to produce company financial

   records. Id. ¶ 7. However, they objected to providing the level of track-by-track financial detail

   Charter sought. Id. Plaintiffs also objected that Charter’s overly broad CAS-related requests,

   including for “[a]ll documents concerning CAS,” were inappropriate. Id.; see also id., Ex. D at

   Request No. 68. The parties met and conferred once again on October 22, 2019, but they were

   unable to resolve their differences. Sahni Decl. ¶ 8.

          On October 29, 2019, Magistrate Judge Hegarty held a conference on various Charter

   requests for production, including those at issue in Charter’s Objections. See Courtroom

   Minutes—Telephonic Discovery Conference, Dkt. 76 (Oct. 29, 2019). After hearing argument

   from both sides regarding the relevance of, and burden involved in producing, CAS-related

   documents, Magistrate Judge Hegarty refused to compel the production of any such documents,

   explaining that he “d[id]n’t see the relevance or admissibility of” these materials. Sahni Decl.,



                                                 —3—
Case 1:19-cv-00874-RBJ-MEH Document 89 Filed 11/26/19 USDC Colorado Page 4 of 23




   Ex. E (“Conf. Tr.”) at 51:6–11; see also Dkt. 76, at 3. In an attempt to compromise, Plaintiffs

   agreed at the conference to produce the publicly available CAS Memorandum of Understanding

   (“MOU”), though they maintained that the document was irrelevant. Conf. Tr. at 48:9–10.

          Recognizing the immense burden that Charter’s demands for financial data would impose

   on Plaintiffs, Magistrate Judge Hegarty also denied most of Charter’s requests for such

   information. See Dkt. 76, at 2; Conf. Tr. at 12:8–12, 21:17–20. He ordered Plaintiffs to produce

   only the track-by-track revenue data that had already been produced in similar litigation filed by

   certain of the Plaintiffs against Cox, a case that involves many of the works also at issue here.

   Dkt. 76, at 2; see generally Sony Music Entm’t., et al. v. Cox Commc’ns. Inc., et al., Case No.

   1:18-cv-00950-LO-JFA (E.D. Va.) (the “Cox case”). Magistrate Judge Hegarty’s decision was

   without prejudice to a renewed request from Charter for additional financial information, if

   Charter learned through later discovery that Plaintiffs’ assertions regarding the burden of

   producing this financial information were incorrect. See Conf. Tr. at 12:15–13:3; 24:10–12.

          On November 12, 2019, Charter filed its objections to Magistrate Judge Hegarty’s Order.

   Dkt. 84 (“Obj’s”). Charter objected only to Magistrate Judge Hegarty’s rulings on financial

   information and documents related to CAS. Id. at 1.1


   1
           Before it filed its Objections, Charter sent a procedurally improper letter to Magistrate
   Judge Hegarty, requesting that he reconsider his ruling on documents related to CAS. See Sahni
   Decl. ¶ 12. Despite Magistrate Judge Hegarty’s unequivocal ruling that Plaintiffs were not
   required to produce any CAS-related documents, Charter asked the judge to order Plaintiffs to
   produce the CAS implementation agreements, through which parties to CAS documented their
   agreement to participate in the program. See id. Plaintiffs responded to that letter, explaining
   that Charter’s request was improper and, in any case, failed for the reasons explained—and
   accepted by Magistrate Judge Hegarty—at the discovery conference. See id. ¶ 13. Plaintiffs also
   explained that Charter’s descriptions of the implementation agreements, which were designated
   as Highly Confidential in the Cox case, violated the Stipulated Protective Order in that case. See



                                                 —4—
Case 1:19-cv-00874-RBJ-MEH Document 89 Filed 11/26/19 USDC Colorado Page 5 of 23




   III.   LEGAL STANDARD

          A.      Discovery Is Limited to Matters That Are Relevant and Proportional.

          Federal Rule of Civil Procedure 26 provides that “[p]arties may obtain discovery

   regarding any nonprivileged matter that is relevant to any party’s claim or defense and

   proportional to the needs of the case.” Fed. R. Civ. P. 26(b)(1). In determining whether a

   discovery request is proportional to the needs of the case, courts must consider “whether the

   burden or expense of the proposed discovery outweighs its likely benefit.” Id. Accordingly,

   while discovery rules are generally interpreted broadly, see Strating v. Abound Solar, Inc., No.

   10-cv-02344-LTB-MEH, 2012 WL 882407, at *3 (D. Colo. Mar. 15, 2012), courts may “forbid

   the disclosure or discovery, specify terms for the disclosure or discovery, forbid inquiry into

   certain matters, or limit the scope of disclosure or discovery to certain matters to protect a party

   from undue burden and expense.” Deardurff v. Lamond, No. 08-cv-00569-WDM-KLM, 2010

   WL 685793, at *1 (D. Colo. Feb. 23, 2010).

          When a discovery request “is overly broad on its face or when relevancy is not readily

   apparent, the party seeking the discovery has the burden to show the relevancy of the request.”

   Philippus, v. Aetna Health, Inc., No. 07–cv–02682–JLK–KLM, 2009 WL 2766720, at *2 (D.

   Colo. Aug. 27, 2009). When a party seeks discovery that “appears relevant,” the opposing party

   “has the burden to establish the lack of relevancy by demonstrating that the requested discovery

   (1) does not come within the scope of relevance as defined under Fed.R.Civ.P. 26(b)(1), or (2) is



   id. ¶ 13 & Ex. G at ¶ 3 (providing that confidential discovery information “shall be used solely
   for the purpose of preparation, trial, and appeal of this litigation and for no other purpose, and
   shall not be disclosed except in accordance with the terms hereof”). Magistrate Judge Hegarty
   has not made any ruling in response to Charter’s request. Id. ¶ 14.


                                                  —5—
Case 1:19-cv-00874-RBJ-MEH Document 89 Filed 11/26/19 USDC Colorado Page 6 of 23




   of such marginal relevance that the potential harm occasioned by discovery would outweigh the

   ordinary presumption in favor of broad disclosure.” Id. (quoting Simpson v. Univ. of Colorado,

   220 F.R.D. 354, 350 (D. Colo. 2004)).

          B.      Non-Dispositive Orders By a Magistrate Judge May Be Overruled Only
                  Where Clearly Erroneous or Contrary to Law.

          A district court may modify or set aside a non-dispositive order by a magistrate judge

   only if the district court finds that the magistrate judge’s order “is clearly erroneous or is contrary

   to law.” Vreeland v. Schwartz, No. 13-CV-03515-PAB-KMT, 2017 WL 2627824, at *1 (D.

   Colo. June 16, 2017) (quoting Fed. R. Civ. Pro. 72(a)). Review for clear error in this context is

   “significantly deferential.” Chung v. Lamb, No. 14-CV-03244-WYD-KLM, 2017 WL

   10777327, at *1 (D. Colo. Sept. 27, 2017) (quoting United States v. Gallegos, 314 F.3d 456, 462

   n.3 (10th Cir. 2002)). “An order is clearly erroneous when the reviewing court on the entire

   evidence is left with the definite and firm conviction that a mistake has been made.” Cook v.

   Rockwell Int’l Corp., 147 F.R.D. 237, 243 (D. Colo. 1993).

   IV.    ARGUMENT

          A.      Plaintiffs Should Not Be Required to Compile the Burdensome, Irrelevant
                  Track-By-Track Financial Data and Valuation Documents Charter Seeks.

          Charter misleadingly frames its request for track-by-track financial data and valuation

   documents related to the works in suit as mere “[b]asic financial information.” Obj’s at 3. In

   reality, Plaintiffs have already agreed to produce all of the basic financial information that is

   relevant to their claims. See, e.g., Sahni Decl., Ex. D at Response No. 17. Instead, Charter is

   seeking incredibly detailed information about Plaintiffs’ profits, revenues, and expenses,

   organized on a recording-by-recording and composition-by-composition basis, and according to




                                                  —6—
Case 1:19-cv-00874-RBJ-MEH Document 89 Filed 11/26/19 USDC Colorado Page 7 of 23




   medium, for each of the over 11,000 works at issue in this case. Obj’s at 4. Charter has not

   limited these already burdensome requests to the period for which Plaintiffs seek damages, but

   instead demands this extensive data “for each of the last ten (10) years.” Sahni Decl., Ex. B at

   Request Nos. 18–19. Charter also broadly seeks all “documents relating to the valuation of the

   works-in-suit,” an incredibly extensive set of materials that encompasses essentially all

   documents related to Plaintiffs’ businesses. Obj’s at 7.

          The information sought by Charter has no relevance to Plaintiffs’ claims or Charter’s

   potential defenses. Further, Plaintiffs do not generally maintain much of the requested financial

   information on a track-by-track and medium-by-medium basis in the regular course of business,

   and it would be practically impossible to provide all documents and agreements vaguely related

   to “valuation” of the more than 11,000 works in suit. Charter’s requests for financial data are

   thus unduly burdensome and not proportional to the needs of the case.

                  1.     Charter’s Requests for Production at Issue

          Charter asks this Court to compel Plaintiffs to produce “information regarding Plaintiffs’

   profits, revenues, and expenses on a per-work basis, as well as underlying agreements relevant to

   those calculations.” Obj’s at 4. However, Charter’s recitation of the Requests for Production

   relevant to this category of discovery indicates that Charter is moving on Requests for

   Production Nos. 9, 12, 14, 16, 17, 18, 19, 21, 26, and 59, which together seek documents on a far

   broader set of topics. Id.; see also Sahni Decl., Ex. D (objecting to the aforementioned

   Requests). Charter’s failure to specifically address Requests for Production seeking documents

   that go beyond “information regarding Plaintiffs’ profits, revenues, and expenses on a per-work

   basis, as well as underlying agreements and other documents relevant to those calculations”—



                                                —7—
Case 1:19-cv-00874-RBJ-MEH Document 89 Filed 11/26/19 USDC Colorado Page 8 of 23




   both at the discovery conference with Magistrate Judge Hegarty and in its Objections—mandates

   the denial of any request to compel production of those additional documents.

                  2.      Plaintiffs’ Response to Charter’s Argument

          Charter’s Objections to the portion of Magistrate Judge Hegarty’s order regarding the

   production of financial information should be overruled for at least three reasons.

                          a)     Plaintiffs Do Not Maintain Track-by-Track Financial Data in
                                 the Regular Course of Business.

          Charter has sought, through the Requests for Production identified above, spreadsheets

   containing vast amounts of data—specifically, profits, revenues, and expenses—for each of the

   over 11,000 works at issue in this case, broken up by medium (e.g., downloading, streaming, CD

   sales), for an entire decade. Plaintiffs have repeatedly explained to Charter, including at the

   discovery conference, that they do not maintain information reflecting profits and expenses at the

   track-by-track—or even album-by-album—level, in the regular course of their business. Conf.

   Tr. at 7:5–12.2 While Plaintiffs do maintain certain aspects of raw revenue, this information is

   not kept in the format sought by Charter here, and is not centralized or easily searchable, as

   described below. See Conf. Tr. at 7:13–16.3 Charter’s insistence that Plaintiffs produce track-


   2
          See also Declaration of Michael Abitbol (“Abitbol Decl.”) ¶ 5; Declaration of Wade Leak
   (“Leak Decl.”) ¶ 5; Declaration of Alasdair McMullan (“McMullan Decl.”) ¶ 5; Declaration of
   Jeremy Blietz (“Blietz Decl.”) ¶ 5; Declaration of Matthew Flott (“Flott Decl.”) ¶ 5.
   3
            Charter’s accusation that Plaintiffs’ counsel somehow misrepresented during the
   discovery conference the types of data Plaintiffs maintain is baseless. See Obj’s at 6. As Charter
   itself acknowledges in its Objections, Plaintiffs’ counsel stated that Plaintiffs do not maintain
   “much” of the requested information. See id. (citing Conf. Tr. at 16:18–20). Before Magistrate
   Judge Hegarty, Plaintiffs’ counsel explained that Plaintiffs “don’t maintain . . . per-work profit
   information or per-work expense information,” and that the information Plaintiffs do maintain is
   “burdensome to produce.” Id. at 7:8–16. Plaintiffs’ counsel also clearly acknowledged that the
   Cox court had required the production of some “per-work revenue information by medium,” and



                                                 —8—
Case 1:19-cv-00874-RBJ-MEH Document 89 Filed 11/26/19 USDC Colorado Page 9 of 23




   by-track profits, revenues, and expenses, along with all agreements and documents potentially

   relevant to calculations that they do not normally perform, thus ignores the realities of Plaintiffs’

   businesses and record-keeping practices. See Abitbol Decl. ¶¶ 5–12; Leak Decl. ¶¶ 5–17;

   McMullan Decl. ¶¶ 5–17; Blietz Decl. ¶¶ 5–15; Flott Decl. ¶¶ 5–16.

                          b)      Charter’s Demands Are Unduly Burdensome and Not
                                  Proportional to the Needs of the Case.

          As Plaintiffs’ counsel explained in detail at the discovery conference, see Conf. Tr. at

   6:25–7:4, nearly all facets of Plaintiffs’ business operations, including those related to creating,

   marketing, and exploiting sound recordings and musical compositions, are involved in

   generating income or expenses related to those works. See Abitbol Decl. ¶¶ 8–9; Leak Decl. ¶¶

   8–9; McMullan Decl. ¶¶ 8–12; Blietz Decl. ¶¶ 8–9; Flott Decl. ¶¶ 8–9. To comply with

   Charter’s demands, Plaintiffs would thus be obligated to dedicate significant resources, including

   diverting significant numbers of staff, to collect and review relevant documents, and to

   ultimately generate the profit, revenue, and expense data (if even available) in the format sought

   by Charter. See Abitbol Decl. ¶¶ 5–12; Leak Decl. ¶¶ 5–17; McMullan Decl. ¶¶ 5–17; Blietz

   Decl. ¶¶ 5–15; Flott Decl. ¶¶ 5–16; see also Conf. Tr. at 7:13–16. In particular, it is essentially

   impossible for Plaintiffs to collect much of this data in a systematic or automated manner, due to

   the highly dispersed nature of the data and the large variety of databases involved, meaning the

   data would need to largely be collected manually for the thousands of works in suit. See Abitbol

   Decl. ¶¶ 5–6, 8–11; Leak Decl. ¶¶ 5–6, 8–12; McMullan Decl. ¶¶ 5–6, 8, 10–13, 15; Blietz Decl.

   ¶¶ 5–6, 8–11, 13; Flott Decl. ¶¶ 5–6, 8–12.


   explained that the compilation of even this limited set of data had been a “burdensome process.”
   Id. at 7:16–21.


                                                  —9—
Case 1:19-cv-00874-RBJ-MEH Document 89 Filed 11/26/19 USDC Colorado Page 10 of 23




          Charter also demands “documents relating to the valuation of the works-in-suit,”

   explaining that this massive set of materials includes “internal accounting documents, licenses

   and other agreements with third parties, royalty statements, internal analysis regarding

   profitability (or lack thereof) of various works or catalogues, and/or valuations.” Obj’s at 7, 13.

   These documents, which are spread throughout different departments, offices, and labels, span

   the entire breadth of Plaintiffs’ businesses, such that Plaintiffs would face the incredible burden

   of searching for and producing documents that involve nearly all aspects of their operations. See

   Abitbol Decl. ¶¶ 5–12; Leak Decl. ¶¶ 5–17; McMullan Decl. ¶¶ 5–17; Blietz Decl. ¶¶ 5–15; Flott

   Decl. ¶¶ 5–16. Moreover, even if Plaintiffs could locate and produce these materials, it is highly

   doubtful that Charter would be able to create, from the voluminous documents that would

   ultimately be produced, meaningful profit and loss estimates for each of the thousands of works

   in suit. The complexities involved in compiling accurate profit, revenue, and expense data for

   each work are significant, essentially touching on Plaintiffs’ entire businesses.

          In the Cox case—similar litigation filed by many of the same Plaintiffs in this case, but

   against a different ISP—the Eastern District of Virginia ordered the plaintiffs to produce track-

   by-track revenue data for a period of four years, 2011 through 2014. See Sahni Decl., Ex. F at

   32:1–5. Here, Charter seeks not just revenue, but also profits and expenses, and it demands this

   information for ten, rather than four, years. In addition, Charter has demanded all documents

   relating to the valuation of the works in suit. Thus, even for works that overlap with the works in

   the Cox case, Plaintiffs would face the huge burdens described above with respect to (1) profit

   and expense data, (2) all data for an additional six years (2010, and 2015 through 2019), and (3)

   all documents relating to valuation.



                                                — 10 —
Case 1:19-cv-00874-RBJ-MEH Document 89 Filed 11/26/19 USDC Colorado Page 11 of 23




          Even if Charter is now limiting its requests to track-by-track revenue data for all works in

   suit (which is not clear from its Objections4), Charter’s demands do not comply with Federal

   Rule of Procedure 26(b), which does not countenance such highly costly document collections

   and productions. The exercise of collecting, compiling, and producing such data for the years

   2011 through 2014 in the Cox case made clear the burden required by these requests. Personnel

   from the six Plaintiff groups spent many weeks and in some cases multiple months, and incurred

   substantial costs to comply with the court’s order, diverting significant resources from their

   normal operations to this endeavor. See McMullan Decl. ¶ 14; Leak Decl. ¶ 14; Blietz Decl. ¶

   12; Abitbol Decl. ¶ 11; Flott Decl. ¶ 13; see also Conf. Tr. at 14:9–14. Due to the different

   revenue systems utilized by different Plaintiff entities, discrepancies in song titles, and the use of

   product codes or other unique identifiers—which cannot always be matched to tracks in an

   automated manner—to track revenue, compiling track-by-track revenue for the Cox case was a

   largely manual process. See Flott Decl. ¶¶ 11, 14–15; Blietz Decl. ¶¶ 11–13; Leak Decl. ¶¶ 12–

   14; McMullan Decl. ¶¶ 13–15; Abitbol Decl. ¶¶ 5, 11. Even this manual calculation process is

   subject to inherent limitations, as it may not capture all sources of revenue associated with a

   given work. See McMullan Decl. ¶ 13; Leak Decl. ¶ 13; Flott Decl. ¶ 12.

          Instead of granting Charter’s overbroad and cumbersome requests, Magistrate Judge

   Hegarty reasonably limited the requests, ordering Plaintiffs to produce only the track-by-track

   revenue data that had already been produced in Cox, which encompasses a majority of the works



   4
           Compare Obj’s at 4 (“Charter seeks information regarding Plaintiffs’ profits, revenues,
   and expenses on a per-work basis.”) (emphasis added), with id. at 10 (section on track-by-track
   data labeled as “Revenues on Per-Work Basis and Per-Channel Basis, and Physical Downloads,
   Streaming, and Licensing Data”) (emphasis added).


                                                 — 11 —
Case 1:19-cv-00874-RBJ-MEH Document 89 Filed 11/26/19 USDC Colorado Page 12 of 23




   at issue in this case. Dkt. 76, at 2. In doing so, Magistrate Judge Hegarty relied on the immense

   burden that Charter’s requests—if granted in full—would impose on Plaintiffs. See Conf. Tr. at

   12:8–10 (pointing to the burden of “mak[ing] either side create information . . . that did not

   previously exist”). Magistrate Judge Hegarty also explained that the extensive overlap between

   the works in suit in Cox and the works in suit in this case provided Charter with sufficient data to

   present its damages arguments to the jury. Id. at 21:17–19, 22:8–12. Although Charter resists

   Magistrate Judge Hegarty’s pragmatic conclusion that data on approximately 80 percent of the

   works in suit is sufficient, see Obj’s at 12–13, it has provided no explanation as to why it needs

   more information. Similarly, though Charter complains that Magistrate Judge Hegarty’s Order

   encompasses revenue data only for the years 2011–2014, instead of the 2013–2016 claim period

   in this case, see id. at 12, Charter has not articulated any basis as to why data from the 2015–

   2016 time period would provide additional information necessary to present its arguments.

          For these reasons, there is no basis to disturb Magistrate Judge Hegarty’s reasoned

   decision appropriately weighing the “undue expense” to Plaintiffs against the minimal benefit of

   the proposed discovery. Conf. Tr. at 21:19; see also Fed. R. Civ. Pro. 26(b)(1).

                          c)      The Documents Demanded by Charter Have Limited or No
                                  Relevance.

          Regardless of the burden on Plaintiffs to produce the financial information sought by

   Charter, this data has limited or no relevance to the issues in this case. Plaintiffs have elected

   statutory damages. See Conf. Tr. at 8:5–6.5 Charter claims that even where a plaintiff has


   5
           Charter appears to argue that Plaintiffs need to make a more formal election, but that is
   not correct. See Smith v. Thomas, 911 F.3d 378, 382 (6th Cir. 2018) (holding that to elect
   statutory damages, the plaintiff, “at any point before final judgment,” simply “inform[s] the



                                                 — 12 —
Case 1:19-cv-00874-RBJ-MEH Document 89 Filed 11/26/19 USDC Colorado Page 13 of 23




   elected statutory damages, a court must allow discovery on actual damages. It contends that the

   jury must be allowed to assess actual damages when awarding statutory damages, and that there

   must be some correlation between the two types of damages in order to provide a statutory

   damages award. Obj’s at 10. Charter is incorrect.

          As the Supreme Court explained in F.W. Woolworth Co. v. Contemporary Arts, statutory

   damages are not required to correlate with actual damages:

          The statutory rule, formulated after long experience, not merely compels
          restitution of profit and reparation for injury but also is designed to discourage
          wrongful conduct. The discretion of the court is wide enough to permit a resort to
          statutory damages for such purposes. Even for uninjurious and unprofitable
          invasions of copyright the court may, if it deems it just, impose a liability within
          statutory limits to sanction and vindicate the statutory policy.

   344 U.S. 228, 233 (1952) (emphasis added). This Court has agreed that a plaintiff asserting

   copyright infringement need not prove actual damages in order to receive statutory damages.

   See Purzel Video GmbH v. St. Pierre, 10 F. Supp. 3d 1158, 1163, 1170 (D. Colo. 2014)

   (adopting recommendations of magistrate judge to strike defense that plaintiff suffered no

   damages “because actual damages are irrelevant to a claim for statutory damages”); Purzel Video

   GmbH v. Smoak, 11 F. Supp. 3d 1020, 1024, 1031 (D. Colo. 2014) (same); see also La Resolana

   Architects, PA v. Clay Realtors Angel Fire, 416 F.3d 1195, 1199 (10th Cir. 2005), abrogated on

   other grounds by Reed Elsevier, Inc. v. Muchnick, 559 U.S. 154 (2010) (“[W]hen actual damages

   are difficult to ascertain or a work has seemingly little extrinsic value, statutory damages are

   available under 17 U.S.C. § 504.”).




   court—either orally or in writing—of his intent to seek them”) (citing 6 William F. Patry, Patry
   on Copyright § 22:171 (2018)).


                                                 — 13 —
Case 1:19-cv-00874-RBJ-MEH Document 89 Filed 11/26/19 USDC Colorado Page 14 of 23




          Moreover, Charter’s discovery requests are so tenuously connected to any damages

   analysis Charter might undertake in this case that they lack the relevance required by Federal

   Rule of Procedure 26(b). Charter’s requests relate to only one aspect of the relevant equation,

   i.e., the amounts that Plaintiffs ultimately earned in connection with the works in suit. But in

   order to conduct any meaningful damages assessment with these figures, Charter must also know

   the number of illicit uploads and downloads that occurred on Charter’s network. That figure—

   the overall amount of infringement taking place on Charter’s network—is unknown, and, while

   undoubtedly massive, cannot be determined due to the viral nature of peer-to-peer distributions.

   Because Charter is unable to multiply Plaintiffs’ track-by-track revenue or profits by the number

   of infringements, the information that Charter has demanded is largely worthless. It is exactly

   situations such as this where an award of statutory damages is appropriate.

          Even if Charter could somehow quantify the amount of infringing activity on its network,

   the information Charter seeks would not provide it with an accurate measure of Plaintiffs’

   damages. While lost revenues can be relevant to awards of statutory damages, see Bryant v.

   Media Right Prods., Inc., 603 F.3d 135, 144 (2d Cir. 2010), there is no way for Charter to

   ascertain Plaintiffs’ lost revenues by reference to Plaintiffs’ earned revenues, expenses, or profits

   for a given work, regardless of the detail provided. The actual numbers have themselves been

   negatively impacted by infringement on peer-to-peer networks. Further, calculating Plaintiffs’

   true lost revenues in this case would require establishing a fee for which Plaintiffs would grant a

   license to Charter allowing Charter’s customers to distribute Plaintiffs’ copyrighted works in an

   unlimited fashion via peer-to-peer networks. Of course, no such license exists.

          Charter’s request for Plaintiffs’ licensing agreements (Obj’s at 13) is also particularly



                                                 — 14 —
Case 1:19-cv-00874-RBJ-MEH Document 89 Filed 11/26/19 USDC Colorado Page 15 of 23




   egregious. Charter makes no attempt to explain why these sensitive agreements, the production

   of which would implicate the interests of numerous third parties, are relevant to the computation

   of statutory or actual damages. These agreements set forth the terms of licenses Plaintiffs have

   granted for the lawful use of Plaintiffs’ works in limited circumstances. They have no bearing

   on the financial harm caused to Plaintiffs by the kind of unfettered, viral infringement at issue in

   this case.

           For these reasons, courts have rejected requests for the type of information sought by

   Charter. See Capitol Records Inc. v. MP3Tunes, No. 07 Civ. 9931 (WHP), Dkt. 168 (S.D.N.Y.

   Apr. 12, 2010)6 (declining to compel production of historical profitability data, taking into

   consideration plaintiffs’ election of statutory damages and the limited utility of this type of data

   in calculating actual damages); Io Grp. Inc. v. GLBT Ltd., No. C-10-01282 MMC DMR, 2011

   WL 3443773, at *3–4 (N.D. Cal. Aug. 8, 2011) (rejecting defendant’s motion to compel the

   production of profit and revenue data for infringed works, finding that this information is

   irrelevant to the issue of statutory damages). Magistrate Judge Hegarty’s Order denying

   Charter’s attempt to compel this information was entirely consistent with this precedent.

   Because that Order was not clearly erroneous or contrary to law, the Court should not disturb it.

           B.     Charter’s Request for CAS-Related Discovery Should Be Denied Because the
                  Information Sought Is Irrelevant and Unduly Burdensome, and Because It
                  Would Impinge on Confidentiality Agreements Entered Into by Nonparties.

           CAS was a private agreement between copyright owners in the record and movie

   industries, their respective trade associations, and certain ISPs—notably not including Charter.

   See Conf. Tr. at 47:13–16. The purpose of this experimental program was to educate consumers,


   6
           A copy of this Order is provided at Sahni Decl., Ex. H.


                                                 — 15 —
Case 1:19-cv-00874-RBJ-MEH Document 89 Filed 11/26/19 USDC Colorado Page 16 of 23




   deter online infringement, and direct consumers to lawful online sources of content. Leak Decl.

   ¶ 19; Bell Decl. ¶ 6; McMullan Decl. ¶ 19. CAS was not intended to—and expressly did not—

   establish a legal or industry standard for ISP conduct regarding infringement. Leak Decl. ¶ 21;

   Bell Decl. ¶ 8; McMullan Decl. ¶ 21; see also Conf. Tr. at 47:16–19.

          The creation of CAS, and of the Center for Copyright Information (“CCI”), a separate

   corporate entity that administered and oversaw CAS, involved dozens of individuals at several

   companies in multiple industries. Leak Decl. ¶¶ 19–20; Bell Decl. ¶¶ 6–7; McMullan Decl. ¶¶

   19–20. After several years of negotiations, the CAS signatories formalized their agreement in a

   July 6, 2011 MOU, which is public, and a number of implementation agreements, which are not.

   Leak Decl. ¶¶ 20–21, 24; Bell Decl. ¶¶ 7–8; 11; McMullan Decl. ¶¶ 20–21, 24. These

   agreements contain strict confidentiality provisions that govern the handling of the participating

   members’ sensitive business information and records, as well as data relating to the CAS notice

   program. Leak Decl. ¶¶ 20, 24; Bell Decl. ¶¶ 7, 11; McMullan Decl. ¶¶ 20, 24.

          Despite the immateriality of CAS to this case, and the sensitivities implicated by these

   materials, Charter has demanded a wide array of documents related to CAS. Charter appears to

   have altered its requests from those contained in its initial Requests for Production and discussed

   at the discovery conference, which included extraordinarily broad demands such as “[a]ll

   documents concerning CAS.” See, e.g., Sahni Decl., Ex. D at Request No. 68. Yet it still

   demands vast swaths of documents, which would be unduly burdensome for Plaintiffs to

   produce: the CAS implementation agreements, “communications with ISPs during the

   negotiation of the CAS or CAS MOU,” “reviews and assessments prepared or reviewed in

   connection with any technology system used in the CAS,” and “notifications sent pursuant to the



                                                — 16 —
Case 1:19-cv-00874-RBJ-MEH Document 89 Filed 11/26/19 USDC Colorado Page 17 of 23




   CAS, CAS MOU, or Implementation Agreement, during the relevant Claim Period” (none of

   which went to Charter).7 Obj’s at 17. During the discovery conference, Magistrate Judge

   Hegarty rightfully determined that documents relating to CAS need not be produced, because he

   did not “see the relevance or admissibility of this agreement.” Conf. Tr. at 51:10-11. There is no

   reason to disturb this sound decision.

                  1.      CAS Policies Have No Bearing on Charter’s Liability in This Action.

          Plaintiffs contend that Charter violated its legal obligations by materially contributing to

   its subscribers’ infringement of Plaintiffs’ copyrighted works. See, e.g., Complaint, Dkt. 1, ¶ 2.

   Despite Charter’s claims to the contrary, see Obj’s at 17–18, and as Plaintiffs discussed at the

   discovery conference, Plaintiffs do not attempt to establish Charter’s liability on the basis of any

   purported “industry standard” regarding allegedly reasonable ISP behavior. See Conf. Tr. at

   47:20–48:4. Neither do Plaintiffs base their theory of liability on comparisons between Charter

   and other ISPs, including those that were involved in CAS. Plaintiffs instead rely solely on

   Charter’s actions and inactions in facilitating online piracy on its network.

          Courts have consistently held that parties to suits under the Copyright Act cannot rely on

   industry custom or standards to excuse themselves of their own legal obligations. See, e.g., Dun



   7
           Charter is inconsistent throughout its Objections regarding exactly which CAS-related
   documents it seeks. Compare Obj’s at 17 (seeking, inter alia, “communications with ISPs
   during the negotiation of the CAS or CAS MOU . . . and notifications sent pursuant to the CAS,
   CAS MOU, or Implementation Agreement, during the relevant Claim Period”), with id. at 20
   (seeking, inter alia, “all communications discussing the termination requirement for repeat
   infringers; all communications regarding the expectations regarding responding to notices of
   infringement under CAS; and documents constituting a representative sample of notices sent
   pursuant to CAS during the Claims Period”), and id. (seeking, inter alia, “communications
   discussing the requirement that ISPs terminate alleged ‘repeat infringers,’ and appropriate
   responses to notices of alleged copyright infringement”).


                                                 — 17 —
Case 1:19-cv-00874-RBJ-MEH Document 89 Filed 11/26/19 USDC Colorado Page 18 of 23




   & Bradstreet Software Servs., Inc., v. Grace Consulting, Inc., 307 F.3d 197, 211 (3d Cir. 2002)

   (“A defense of industry custom and practice in the face of the protective provisions of the

   Copyright Act could undermine the purposes and objectives of the statute and reduce it to

   rubble.”); Famous Music Corp. v. Seeco Records, Inc., 201 F. Supp. 560, 566 (S.D.N.Y. 1961)

   (“Custom and usage may not be invoked to relieve defendant of the clear cut obligations

   imposed by the application of the statute.”). Charter cannot circumvent accountability for its

   own misconduct by claiming that other ISPs acted in similar, or worse, fashion. Its behavior

   must be measured against its own legal obligations, not against the actions of others. Magistrate

   Judge Hegarty correctly recognized this in denying Charter’s attempt to compel this information

   at the discovery conference. See Conf. Tr. at 51:6–8 (“[W]hatever [Charter] was relying on,

   whatever their state of mind was, they are in control of that.”).8

          Further, CAS did not attempt to establish—nor did it actually establish—an industry

   standard for ISPs with respect to copyright infringement or policies on terminating the accounts

   of infringing subscribers. Neither did CAS seek to codify or impose legal obligations on its

   signatory ISPs. Indeed, the MOU that created CAS expressly states that it does not constitute an

   interpretation of the legal obligations of ISPs, and that CAS is not intended to address whether an

   “ISP has adopted and reasonably implemented a [Digital Millennium Copyright Act]

   Termination Policy.” See Memorandum of Understanding (July 6, 2011), at 9 n.1, available at



   8
            The Cox court recently ruled that Cox could introduce evidence regarding CAS at trial.
   See Sahni Decl., Ex. I at 7. However, the court did not explain its reasoning, rendering the order
   of little use to this Court in its analysis of Charter’s overbroad requests. See id. Moreover, the
   CAS materials produced in that case were far more limited than what Charter seeks here,
   encompassing only the CAS MOU, CAS implementation agreements, and documents sufficient
   to show Plaintiffs’ membership in CAS. See Sahni Decl., Ex. F at 61:22–62:9.


                                                 — 18 —
Case 1:19-cv-00874-RBJ-MEH Document 89 Filed 11/26/19 USDC Colorado Page 19 of 23




   https://info.publicintelligence.net/CCI-MOU.pdf.

          Consequently, the policies voluntarily adopted and agreed to by certain ISPs pursuant to

   CAS, as part of a compromise arrangement with content owners, have no effect on Charter’s

   own legal obligation to refrain from materially contributing to its subscribers’ infringement of

   the works in suit. Because CAS lacks any “relevance or admissibility,” Conf. Tr. at 51:10–1, the

   Court should uphold Magistrate Judge Hegarty’s ruling denying Charter’s request to compel the

   production of CAS-related documents.

                  2.      Producing the Requested Discovery Would Impose an Undue Burden
                          on Plaintiffs and Nonparties.

          Even if CAS were relevant to this litigation, the Court should still overrule Charter’s

   Objections because the burden and expense of the proposed discovery clearly outweigh its

   questionable benefit. CAS was a complicated agreement among thirty diverse entities, including

   many nonparties. Leak Decl. ¶ 20; Bell Decl. ¶ 7; McMullan Decl. ¶ 20. It was the result of a

   lengthy, multi-year negotiation process, and it remained in existence for several years before it

   was dissolved. Leak Decl. ¶ 20; Bell Decl. ¶ 7; McMullan Decl. ¶ 20. The production of the

   materials sought by Charter would be a major undertaking, encompassing documents and

   communications spanning seven years and involving dozens of companies and individuals. Leak

   Decl. ¶ 23; Bell Decl. ¶ 10; McMullan Decl. ¶ 23. These efforts would require searching for and

   producing millions of infringement notices—none of which were sent to Charter—along with the

   voluminous communications involved in the negotiation and creation of an independent

   corporation, CCI, which was formed to administer the complex CAS system. Leak Decl. ¶ 20,

   22; Bell Decl. ¶ 7, 9; McMullan Decl. ¶ 20, 22.

          Further, CAS’s strict confidentiality provisions govern the handling of the participating


                                                — 19 —
Case 1:19-cv-00874-RBJ-MEH Document 89 Filed 11/26/19 USDC Colorado Page 20 of 23




   entities’ sensitive business information and records, as well as records and data relating to the

   CAS notice program. Leak Decl. ¶¶ 20, 24; Bell Decl. ¶¶ 7, 11; McMullan Decl. ¶¶ 20, 24.

   Much of the information sought by Charter—including the CAS implementation agreements—

   cannot be disclosed without the prior written consent of the thirty parties involved in CAS. Leak

   Decl. ¶¶ 19–20, 24; Bell Decl. ¶¶ 6–7, 11; McMullan Decl. ¶¶ 19–20, 24; see also Conf. Tr. at

   49:4–8. Although the Plaintiffs in Cox produced the implementation agreements, see Sahni

   Decl., Ex. F at 61:22–62:9, the consents that Plaintiffs obtained for that production were limited

   to the Cox case only. Leak Decl. ¶ 24; Bell Decl. ¶ 11; McMullan Decl. ¶ 24. Plaintiffs would

   thus need to undertake the burdensome process of obtaining new written consents for any

   disclosure of CAS-related materials in this case. In addition, CAS has been dissolved, and CCI,

   CAS’s administering entity, no longer exists, further adding to the burden of obtaining the

   consents necessary to produce this highly sensitive information. Leak Decl. ¶ 20; Bell Decl. ¶ 7;

   McMullan Decl. ¶ 24. Moreover, certain of the nonparties that were involved in CAS are

   Charter’s competitors, and so may object to the disclosure of documents in which they have a

   confidentiality interest. Leak Decl. ¶ 24; Bell Decl. ¶ 11; McMullan Decl. ¶ 24.

          The imbalance between the burden on Plaintiffs and nonparties to produce the requested

   discovery, and the questionable benefit to Charter if the materials are produced, thus provides an

   additional reason for the Court to reject Charter’s Objections to Magistrate Judge Hegarty’s

   Order denying discovery of documents related to CAS.

   V.     CONCLUSION

          For the foregoing reasons, Charter’s Objections to Magistrate Judge Hegarty’s October

   29, 2019 Discovery Order (Dkt. No. 84) should be overruled.



                                                — 20 —
Case 1:19-cv-00874-RBJ-MEH Document 89 Filed 11/26/19 USDC Colorado Page 21 of 23




    Dated: November 26, 2019           /s/ Mitchell A. Kamin
                                       Mitchell A. Kamin (pro hac vice)
                                       Neema T. Sahni (pro hac vice)
                                       Mark Chen (pro hac vice)
                                       COVINGTON & BURLING LLP
                                       1999 Avenue of the Stars, Suite 3500
                                       Los Angeles, CA 90067-4643
                                       Telephone: (424) 332-4800
                                       mkamin@cov.com
                                       nsahni@cov.com
                                       mychen@cov.com

                                       Jonathan M. Sperling (pro hac vice)
                                       William O’Neill (pro hac vice)
                                       COVINGTON & BURLING LLP
                                       The New York Times Building
                                       620 Eighth Avenue
                                       New York, NY 10018-1405
                                       Telephone: (212) 841-1000
                                       jsperling@cov.com
                                       woneill@cov.com

                                       Megan M. O’Neill (pro hac vice)
                                       COVINGTON & BURLING LLP
                                       850 Tenth Street, NW
                                       Washington, DC 20001-4956
                                       Telephone: (202) 662-6000
                                       moneill@cov.com

                                       Janette L. Ferguson, Esq.
                                       Benjamin M. Leoni, Esq.
                                       LEWIS BESS WILLIAMS & WEESE, P.C.
                                       1801 California Street, Suite 3400
                                       Denver, CO 80202
                                       Telephone: (303) 861-2828
                                       jferguson@lewisbess.com
                                       bleoni@lewisbess.com

                                       Matthew J. Oppenheim (pro hac vice)
                                       Scott A. Zebrak (pro hac vice)
                                       Jeffrey M. Gould (pro hac vice)
                                       Kerry M. Mustico (pro hac vice)
                                       OPPENHEIM + ZEBRAK, LLP
                                       4530 Wisconsin Ave. NW, 5th Floor


                                     — 21 —
Case 1:19-cv-00874-RBJ-MEH Document 89 Filed 11/26/19 USDC Colorado Page 22 of 23




                                       Washington, DC 20016
                                       Telephone: (202) 621-9027
                                       matt@oandzlaw.com
                                       scott@oandzlaw.com
                                       jeff@oandzlaw.com
                                       kerry@oandzlaw.com

                                       Attorneys for Plaintiffs




                                     — 22 —
Case 1:19-cv-00874-RBJ-MEH Document 89 Filed 11/26/19 USDC Colorado Page 23 of 23




                                    CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on November 26, 2019, I caused the foregoing document and

   all supporting materials thereto to be filed electronically with the Clerk of the Court using the

   CM/ECF system, which will send a notice of electronic filing to all counsel of record registered

   with CM/ECF.


                                                         /s/ Mitchell A. Kamin
                                                         Attorney




                                                 — 23 —
